                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    ROCK HILL DIVISION

Melody Curry,                         )                     C/A No. 0:18-1208-TLW-PJG
                                      )
                         Plaintiff,   )
                                      )                                ORDER
v.                                    )
                                      )
Flour Enterprises, Inc.,              )
                                      )
                         Defendant.   )
_____________________________________ )

        The plaintiff, Melody Curry, filed this civil action in May 2018.1 This matter is before the

court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On December 7,

2018, the court issued a Second Amended Scheduling Order that set a dispositive motions deadline

of March 4, 2019. (ECF No. 19.) As of the date of this order, no party has filed a potentially

dispositive motion regarding the merits of this case. The parties are directed to inform the court in

writing of the status of this case on or before March 14, 2019 and advise the court as to whether the

case is ready for trial.

        IT IS SO ORDERED.

                                                      ____________________________________
March 7, 2019                                         Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE




        1
            The defendant removed this matter from the Fairfield County Court of Common Pleas.

                                            Page 1 of 1
